Exhibit 10.2

 

CUBIC CORPORATION

 

TRANSITION PROTECTION PLAN

 

SECTION 1.   INTRODUCTION.

 

The Cubic Corporation Transition Protection Plan (the “Plan”) is hereby
established effective November 29, 2005 (the “Effective Date”).

 

The Company considers it essential to the best interests of the Company and its
shareholders to foster the continuous employment of the Company’s key management
personnel.  The Board of Directors of the Company (the “Board”)  recognizes that
the possibility of a Change in Control of the Company may occur and the
uncertainty and questions that this possibility may raise among management could
result in the departure of key executives,  the distraction of key executives
from the management of the business, or the inability to hire new key
executives, all to the detriment of the Company and its shareholders.

 

The Board has carefully considered the report of the Executive Compensation
Committee and its independent advisors and has evaluated available alternative
courses of action, including that of continuing the status quo.  After
discussion, debate and evaluation, the Board has unanimously decided to adopt
the Plan to reinforce and encourage the continued dedication of key executives
to their duties without the distraction arising from the possibility of a Change
in Control of the Company and to provide such key executives with the benefits
stated herein that ensure that the expectations of the executives will be
satisfied, and that are also competitive with those of similar companies.

 

The Plan will provide for the payment of severance benefits to certain eligible
employees of the Company in the event that such employees are subject to
qualifying employment terminations in connection with a Change in Control.

 

This Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company, other than an individually negotiated
contract or agreement with the Company relating to severance or change in
control benefits that is in effect on an employee’s termination date, in which
case such employee’s severance benefit, if any, shall be governed by the terms
of such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 7(b) below does not entirely eliminate benefits under this Plan.
Notwithstanding the foregoing, this Plan shall not supersede, but rather shall
supplement the enhanced severance benefits (but not the Health Care Benefits)
contained in the Company’s Severance Policy in effect as of the Effective Time.
 This document also is the Summary Plan Description for the Plan.

 

SECTION 2.   DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)           “Affiliate” means any company controlled by, controlling or under
common control with the Company.

 

--------------------------------------------------------------------------------


 

(b)           “Base Salary” means, with respect to a Participant, the average of
the Participant’s annual base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation) paid or
payable for the five fiscal years (or such annualized shorter period as the
Participant has been employed by the Company) immediately prior to the Change in
Control or immediately prior to the Participant’s termination of employment,
whichever is greater, without consideration of any reduction constituting a
Constructive Termination.

 

(c)           “Average Bonus” means, with respect to a Participant,  an amount
equal to the average of the annual cash and long-term bonuses  (excluding Base
Salary and excluding any commissions, expatriate premiums, fringe benefits
(including without limitation car allowances), option grants, equity awards,
employee benefits and other similar items of compensation) paid or payable by
the Company to the Participant for the five fiscal years (or such annualized
shorter period as the Participant has been employed by the Company) immediately
prior to the Change in Control or immediately prior to the Participant’s
termination of employment, whichever is greater.

 

(d)           “Change in Control” shall be deemed to occur on the happening of
any of the following events:

 

(i)            Any acquisition of beneficial ownership (as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as defined in
Rule 13d-3 of the Exchange Act of such number of shares of the Company’s equity
securities by any individual, entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act) (a “Person”)  (other than Walter J. Zable
or a trust established for himself, his spouse or issue) which enables such
Person to elect a majority of the Company’s Board by cumulative voting, assuming
90% of outstanding shares vote;

 

(ii)           Any sale of a Substantial Portion of the Property (as defined
herein) of the Company.

 

(iii)         As to an Participant who is an employee of a Subsidiary, any sale
of a Substantial Portion of the Property or the sale or issuance of a majority
of the stock of such Subsidiary by the Company to any party other than an
Affiliate of the Company;

 

(iv)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(v)            The consummation by the Company, directly or indirectly, in one
or more steps, of a merger, consolidation, reorganization, or business
combination or any act or event which results in a majority of the Company’s
Board as existing immediately prior to such acts or events not continuing to
serve as such.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Company” means Cubic Corporation and its Subsidiaries or,
following a Change in Control, the surviving entity resulting from such
transaction.

 

2

--------------------------------------------------------------------------------


 

(g)           “Constructive Termination” means a voluntary termination of
employment by a Participant after one of the following is undertaken without the
Participant’s express written consent:

 

(i)            a substantial reduction in the nature or scope of the
Participant’s authority, duties, function or responsibilities (and not simply a
change in title or reporting relationships) in effect immediately prior to the
effective date of the Change in Control; provided, however, that it shall not be
a “Constructive Termination” if, following the effective date of the Change in
Control, either (a) the Company is retained as a separate legal entity or
business unit and the Participant holds the same position in such legal entity
or business unit as the Participant held before such effective date, or (b) the
Participant holds a position with authority, duties, function or
responsibilities comparable (though not necessarily identical, in view of the
relative sizes of the Company and the entity involved in the Change in Control)
to those of the Participant prior to the effective date of the Change in
Control;

 

(ii)           a reduction in the Participant’s base salary (except for salary
decreases generally applicable to the Company’s other similarly-situated
employees);

 

(iii)         an elimination of the Participant’s opportunity to achieve bonuses
on a basis comparable to that provided prior to the Change in Control, or, if
the Participant participates in the Company’s Management Annual Incentive Plan
or the Company’s Management 3-Year Incentive Plan, then an amendment to either
such plan that reduces the percentage of average annual salary used to determine
Participant’s bonus under such plan or plans either: (x) by more than 50% or (y)
by an amendment that is not generally applicable to the Company’s other
similarly-situated employees;

 

(iv)          an increase in the Participant’s one-way driving distance from the
Participant’s principal personal residence to the principal office or business
location at which the Participant is required to perform services of more than
20 miles, except for required travel for the Company’s business to an extent
substantially consistent with Participant’s prior business travel obligations;

 

(v)            a material breach by the Company of any provisions of the Plan or
any enforceable written agreement between the Company and the Participant;  or

 

(vi)          any failure by the Company to obtain assumption of the Plan by any
successor or assign of the Company.

 

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) the Participant provides the Company with
written notice (the “Constructive Termination Notice”) that the Participant
believes that an event described in this Section 2(g) has occurred, (y) the
Constructive Termination Notice is given within three (3) months of the date the
event occurred, and (z) the Company does not rescind or cure the conduct giving
rise to the event described in this Section 2(g) within ten (10) days of receipt
by the Company of the Constructive Termination Notice.

 

(h)           “Covered Termination” means, with respect to a Participant, an
Involuntary Termination Without Cause or a Constructive Termination, but only if
such event occurs at any

 

3

--------------------------------------------------------------------------------


 

time within three (3) months before or twenty-four (24) months following the
effective date of a Change in Control. Termination of employment of a
Participant due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Participant
immediately prior to the Participant’s death or disability would have qualified
as a Constructive Termination.

 

(i)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(j)            “Involuntary Termination Without Cause” means, with respect to a
Participant, an involuntary termination of employment by the Company other than
for one of the following reasons:

 

(i)            the willful and continued failure of the Participant to perform
substantially the Participant’s duties to the Company as those duties exist on
the date of the Change in Control (or the date of termination, if earlier),
other than any failure resulting from circumstances outside the Participant’s
control, or from incapacity of the Participant due to physical or mental illness
or disability, or following the Participant’s delivery of a Constructive
Termination Notice, after a written demand for substantial performance is
delivered to the Participant, which demand specifically identifies the manner in
which the Company believes that the Participant has not substantially performed
the Participant’s duties satisfactorily, and provided that the Company
demonstrates that such failure has a demonstrably harmful impact on the Company
or its reputation, and provided further that the Participant has been given a
period of at least 30 days to cure his failure in performance.  No act or
failure to act shall be considered “willful” unless it is done, or omitted to be
done, in bad faith or without reasonable belief that the action was in the best
interests of the Company or the Subsidiary; or

 

(ii)           the Participant’s gross negligence or breach of fiduciary duty to
the Company involving personal profit, personal dishonesty or recklessness, or
the Participant’s material breach of any agreement with the Company, including a
material violation of Company policies and procedures, provided that such
termination of employment occur within 12 months following the Company’s
discovery of such event;

 

(iii)         the Participant’s conviction (which has become final) or entry of
a plea of guilty or nolo contendere regarding an act that would be deemed a
felony under California or Federal criminal statutes (or any comparable criminal
laws of any jurisdiction in which the Participant is permanently employed by the
Company or a Subsidiary) that has a demonstrably harmful impact on the Company’s
business or reputation, as determined in good faith by the Company’s Executive
Compensation Committee, provided that such termination occur within 12 months
following the Company’s discovery of such event.

 

(k)           “Participant” means an individual who is employed by the Company
as its Executive Chairman of the Board, Chief Executive Officer, as a senior
vice president, or as a vice president (other than any individual who is a vice
president on sales commission, as determined by the Company in its sole
discretion) and such other key employees as may be recommended by the Company’s
management and selected by the Company’s Executive Compensation Committee;
provided, however, that if the Company’s Executive Compensation

 

4

--------------------------------------------------------------------------------


 

Committee shall make an affirmative determination that an employee serving in
any such capacity shall not be a Participant, then such employee shall not be
deemed a Participant.  Any key employee who is selected by the Company’s
Executive Compensation Committee to be a Participant shall become a Participant
immediately following such action.  The determination of whether an employee is
a Participant shall be made by such Committee, in its sole discretion, and such
determination shall be binding and conclusive on all persons.

 

(l)            “Participation Notice” means the latest notice delivered by the
Company to a Participant informing the employee that the employee is a
Participant in the Plan, substantially in the form of Exhibit A hereto.

 

(m)          “Plan Administrator” means the Board or any committee duly
authorized by the Board to administer the Plan.  The Plan Administrator may, but
is not required to be, the Compensation Committee of the Board.  The Board may
at any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the Plan Administrator.

 

(n)           “Subsidiary” or “Subsidiaries” means Cubic Defense
Applications, Inc., Cubic Transportation Systems, Inc., Cubic Simulation
Systems, Inc. and Cubic Applications, Inc. and any other entity that is
designated by the Board.

 

(o)           “Substantial Portion of the Property” means the sale of assets for
an amount totaling at least 51% of the aggregate consolidated book value of the
assets of the Company or a Subsidiary as set forth on the consolidated balance
sheet of the Company or on the balance sheet of a Subsidiary for its most recent
year end, as certified by its regular independent certified public accountants.

 

SECTION 3.   ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the provisions set forth in this
Section and Section 6, in the event of a Covered Termination, the Company will
provide the severance benefits described in Section 4 of the Plan to the
affected Participant.  Promptly upon an employee becoming a Participant, the
Company shall deliver to the Participant a Participation Notice.

 

(b)           Exceptions to Benefit Entitlement.  An employee, including an
employee who otherwise is a Participant, will not receive benefits under the
Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:

 

(i)            The employee has executed an individually negotiated employment
contract or agreement with the Company relating to severance or change in
control benefits that is in effect on his or her termination date, in which case
such employee’s severance benefit, if any, shall be governed by the terms of
such individually negotiated employment contract or agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 6(b) below does not entirely eliminate benefits under this Plan.

 

5

--------------------------------------------------------------------------------


 

(ii)           The employee voluntarily terminates employment with the Company
in order to accept employment with another entity that is controlled (directly
or indirectly) by the Company or is otherwise an affiliate of the Company.

 

(iii)         The employee is offered immediate reemployment by a successor to
the Company or by a purchaser of its assets, as the case may be, following a
change in ownership of the Company or a sale of all or substantially all the
assets of a division or business unit of the Company.  For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with
the successor to the Company or the purchaser of its assets, as the case may be,
results in uninterrupted employment such that the employee does not suffer a
lapse or reduction in pay or benefits (including coverage under this Plan) as a
result of the change in ownership of the Company or the sale of its assets.

 

(iv)          The employee does not confirm in writing that he or she shall be
subject to the Company’s Confidentiality Agreement.

 

(c)           Termination of Benefits.  A Participant’s right to receive the
payment of benefits under this Plan shall terminate immediately if, at any time
prior to or during the period for which the Participant is receiving benefits
hereunder, the Participant, without the prior written approval of the Company:

 

(i)            willfully breaches a material provision of the Participant’s
proprietary information or confidentiality agreement with the Company, as
referenced in Section 3(b)(iv);

 

(ii)           owns, manages, operates, joins, controls or participates in the
ownership, management, operation or control of, is employed by or connected in
any manner with, any person, enterprise or entity which is engaged in any
business competitive with that of the Company; provided, however, that such
restriction will not apply to any passive investment representing an interest of
less than five percent (5%) of an outstanding class of publicly-traded
securities of any corporation or other entity or enterprise;

 

(iii)         encourages or solicits any of the Company’s then current employees
to leave the Company’s employ for any reason or interferes in any other manner
with employment relationships at the time existing between the Company and its
then current employees; or

 

(iv)          induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.

 

If a Participant is in doubt as to whether a proposed activity may be described
in Section 3(c)(i) – (iv), then such Participant shall have the right to request
an interpretation by the Company.  Such request shall be made by giving notice
to the Company.  Unless notice that such activity is described in
Section 3(c)(i)-(iv) is provided to the Participant within 45 days after the
date of such Participant’s notice, then such activity shall not be deemed to be
described in this Section 3(c)(i)-(iv).

 

6

--------------------------------------------------------------------------------


 

SECTION 4.   AMOUNT OF BENEFITS.

 

(a)           Cash Severance Benefits.  Each Participant who incurs a Covered
Termination shall be entitled to receive a cash severance benefit equal to the
number of months of Base Salary plus Average Bonus set forth in such
Participant’s Participation Notice.  Any cash severance benefits provided under
this Section 4(a) shall be paid pursuant to the provisions of Section 5.

 

(b)           Accelerated Stock Award Vesting and Extended Exercisability of
Stock Options.  If a Participant incurs a Covered Termination, then effective as
of the date of the Participant’s Covered Termination (or, if such Covered
Termination occurs prior to a Change in Control, then effective as of the date
of such Change in Control), (i) the vesting and exercisability of all
outstanding options to purchase the Company’s common stock that are held by the
Participant on such date shall be accelerated in full, and (ii) any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any other stock award granted to the Participant by the
Company shall lapse.

 

In addition, the post-termination of employment exercise period of any
outstanding option held by the Participant on the date of his or her Covered
Termination shall be extended, if necessary, such that the post-termination of
employment exercise period shall not terminate prior to the later of (i) the
date twelve (12) months after the effective date of the Covered Termination (or,
if the stock option was held by the individual at the time he or she first
became a Participant in this Plan and counsel for the Company has not advised
the Company that such acceleration would not cause such option to be treated as
covered by Section 409A of the Code or would not cause the Participant to become
subject to the immediate taxation prior to the date of exercise, additional tax
and interest under Section 409A of the Code, then the later of the 15th day of
the third month following the date at which, or December 31 of the calendar year
in which, the stock option would otherwise have expired if the stock option had
not been extended pursuant to this Section 4(b), based on the terms of the stock
option at the original grant date) or (ii) the post-termination exercise period
provided for in such option; provided, however, that such option shall not be
exercisable after the expiration of its maximum term.

 

(c)           Continued Medical Benefits.  If a Participant incurs a Covered
Termination and the Participant was enrolled in a health, dental, or vision plan
sponsored by the Company immediately prior to such Covered Termination, the
Participant may be eligible to continue coverage under such health, dental, or
vision plan (or to convert to an individual policy), at the time of the
Participant’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  The Company will notify the Participant
of any such right to continue such coverage at the time of termination pursuant
to COBRA.  No provision of this Plan will affect the continuation coverage
rules under COBRA, except that the Company’s payment, if any, of applicable
insurance premiums will be credited as payment by the Participant for purposes
of the Participant’s payment required under COBRA.  Therefore, the period during
which a Participant may elect to continue the Company’s health, dental, or
vision plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Participant, and all
other rights and obligations of the Participant under COBRA (except the
obligation to pay insurance premiums that the Company pays, if any) will be
applied in the same manner that such rules would apply in the absence of this
Plan.

 

7

--------------------------------------------------------------------------------


 

If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health
plans (including any dental care plans, but excluding any vision care plans
maintained by the Company), including coverage for the Participant’s eligible
dependents, during the lesser of: (i) the number of months of Base Salary and
Average Bonus in respect of which the amount paid to the Participant under
Section 4(a) was calculated (the “Severance Period”), or (ii) 18 months;
provided, however, that no such premium payments shall be made following the
Participant’s death or the effective date of the Participant’s coverage by a
health plan of a subsequent employer, except as necessary to provide coverage
under this Plan to the Participant’s surviving spouse.  Each Participant shall
be required to notify the Company immediately if the Participant becomes covered
by a health plan of a subsequent employer.  Upon the conclusion of such period
of insurance premium payments made by the Company, the Participant will be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA period.

 

For purposes of this Section 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Participant.

 

(d)           Other Employee Benefits.  During a Participant’s Severance Period,
the Participant shall not be entitled to reimbursement for fringe benefits other
than as provided in this Plan, nor shall the Participant be entitled to receive
any payments or other compensation attributable to vacation periods that would
have been earned had Participant’s employment continued during the Severance
Period.  Executive’s participation in all tax-deferred or tax qualified
retirement and cafeteria plans shall cease upon termination of employment.   All
other employee benefits not described in this Section 4 shall terminate as of
the Participant’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

(e)           Outplacement Services.  Upon a Covered Termination, the Company
shall pay an appropriate executive out placement service up to the amount listed
in such Participant’s Participation Notice for its services rendered to the
Participant.

 

(f)            Moving Expenses.  If within 24 months prior to the Change in
Control a Participant had relocated his personal residence at the request of the
Company, then upon such Participant’s Covered Termination the Company shall pay
all costs and expenses of relocating the Participant, his or her household goods
and his or her family to a location of the Participant’s choice, provided that
the cost of such relocation shall not exceed the cost to relocate to the city in
which his or her immediately previous residence was located, and provided
further that such costs and expenses would otherwise be deductible under Code
Section 217.  If the Participant had purchased a residence when he or she
relocated, the Company shall also reimburse the Participant for the reasonable
costs of sale of such new residence in accordance with the Company’s relocation
policies in existence immediately before the Change in Control.  All such
amounts shall be grossed up for federal and state income taxes.

 

(g)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those pursuant to
Sections 4(a), 4(b), 4(c), 4(d),

 

8

--------------------------------------------------------------------------------


 

4(e), and 4(f), to Participants or employees who are not Participants
(“Non-Participants”) chosen by the Company, in its sole discretion; provided
that the Company shall communicate in writing on behalf of the Board to such
Participants or Non-Participants who become entitled to such benefits; and
provided further that the provision of any such benefits to a Participant or a
Non-Participant shall in no way obligate the Company to provide such benefits to
any other Participant or to any other Non-Participant, even if similarly
situated.  If benefits under the Plan are provided to a Non-Participant,
references in the Plan to “Participant”(with the exception of Sections 4(a),
4(b), 4(c), 4(d), 4(e), and 4(f)) shall be deemed to refer to such Non-
Participants.

 

SECTION 5.   TIME AND FORM OF SEVERANCE PAYMENTS.

 

(a)           General Rules.  Subject to Section 5(b), any cash severance
benefit provided under Section 4(a) shall be paid in installments pursuant to
the Company’s regularly scheduled payroll periods commencing as soon as
practicable following the effective date of a Participant’s Covered Termination
(or, if such Covered Termination occurs prior to a Change in Control, then
commencing as soon as practicable following the effective date of the Change in
Control) and shall be subject to all applicable withholding for federal, state
and local taxes.  In the event of a Participant’s death prior to receiving all
installment payments of his or her cash severance benefit under Section 4(a),
any remaining installment payments shall be made to the Participant’s estate on
the same payment schedule as would have occurred absent the Participant’s
death.  In no event shall payment of any Plan benefit be made prior to the
effective date of the Participant’s Covered Termination or prior to the
effective date of the release described in Section 7(a).

 

(b)           Application of Section 409A.  In the event that any cash severance
benefit provided under Section 4(a) or continued medical benefit under
Section 4(c) shall fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Code.  (The payment schedule as
revised after the application of the preceding sentence shall be referred to as
the “Revised Payment Schedule.”)  In the event the payment of benefits pursuant
to the Revised Payment Schedule would be subject to Section 409A(a)(1) of the
Code, the payment of such benefits shall not be paid pursuant to the Revised
Payment Schedule and instead the payment of such benefits shall be delayed to
the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Code.  The Board may attach conditions
to or adjust the amounts paid pursuant to this Section 5(b) to preserve, as
closely as possible, the economic consequences that would have applied in the
absence of this Section 5(b); provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.

 

SECTION 6.   LIMITATIONS ON BENEFITS.

 

(a)           Release.  In order to be eligible to receive benefits under the
Plan, a Participant also must execute a general waiver and release in
substantially the form attached hereto as Exhibit B and such release must become
effective in accordance with its terms.  For purposes of the preceding sentence,
with respect to any outstanding option held by the Participant, the receipt of
benefits shall be deemed to be the exercise of such option pursuant to the
extended exercisability of such option under Section 4(b), rather than the
acceleration or extension of such

 

9

--------------------------------------------------------------------------------


 

option’s exercisability. The Company, in its sole discretion, may modify the
form of the required release to comply with applicable law and shall determine
the form of the required release, which may be incorporated into a termination
agreement or other agreement with the Participant.

 

(b)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment.  The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.  The Company’s decision to apply such reductions to the severance
benefits of one Participant and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory or other contractual obligations.

 

(c)           Mitigation.  Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.

 

(d)           Non-Duplication of Benefits.  Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan or pursuant to other contractual obligations more than one time.  This Plan
is designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan.  The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

 

(e)           Indebtedness of Participants.  If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

 

(f)            Parachute Payments.   If any payment or benefit (including
payments or benefits pursuant to this Plan) that a Participant would receive in
connection with a Change in Control or otherwise (a “Payment”) (a) would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be

 

10

--------------------------------------------------------------------------------


 

determined, before any amount of the Payment is paid to such Participant, which
of the following two alternative forms of payment would maximize the
Participant’s after-tax proceeds: (i) payment in full of the entire amount of
the Payment including any amounts to be paid to the Participant pursuant to this
Plan (a “Full Payment”), or (ii) payment of only a part of the Payment so that
the Participant receive the largest payment possible without the imposition of
the Excise Tax (a “Reduced Payment”), whichever amount results in the
Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  For purposes of determining whether to make a Full Payment
or a Reduced Payment, the Company shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes).  If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and the Participant shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order unless the Participant elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to the Participant.  In the event that acceleration of
compensation from the Participant’s equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant unless the Participant elects in writing a different order for
cancellation.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section.  If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Participant within fifteen (15)
calendar days after the date on which the Participant’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or the Participant.  If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Participant with an opinion
reasonably acceptable to the Participant that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Participant.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.   RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Amendment or Termination.  The term of this Plan shall be the
period commencing on the Effective Date and ending on December 31, 2008,
provided, however, that commencing on January 1, 2006, and on each January 1
thereafter (a “Renewal Date”), the term of this Agreement shall be extended so
as to terminate three years from such Renewal Date if, and only if, at any time
during the calendar year prior to the Renewal Date the Company’s Executive
Compensation Committee (or its Board) resolves to extend the term for an
additional year. Unless otherwise required by law, no approval of the
shareholders of the Company shall be required for any amendment or termination
including any amendment that increases the benefits provided under any option or
other stock award.

 

(c)           The Company’s Executive Compensation Committee may amend the Plan
to reduce the benefits provided under Section 4 or may provide that a person who
is a Participant shall no longer be a Participant; provided, however, that if
the Company’s Executive Compensation Committee either amends the Plan to reduce
the benefits provided under Section 4 or makes an affirmative determination that
an employee shall no longer be a Participant, then such action shall become
first effective on the 3rd anniversary of such determination; provided that,
within 30 days before or after such action, the Company gives the Participant
notice of such event.  The determination of whether to reduce the benefits
provided in Section 4 or whether an employee shall no longer be a Participant
shall be made by the Company’s Executive Compensation Committee, in its sole
discretion, and such determination shall be binding and conclusive on all
persons.

 

(d)           Regardless of whether such action would be deemed to impair a
Participant’s rights under the Plan, the Company’s Executive Compensation
Committee may amend the Plan in any way to comply with applicable legal
requirements.  Except as expressly provided herein,  the Company’s Executive
Compensation Committee may amend the Plan at any time; provided that no such
amendment may impair the rights of a Participant without such Participant’s
consent.

 

SECTION 8.   NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

12

--------------------------------------------------------------------------------


 

SECTION 9.      LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

SECTION 10.    CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is:

 

Cubic Corporation

Attn:  Vice President, Human Resources

9333 Balboa Avenue

San Diego, California 92123

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

13

--------------------------------------------------------------------------------


 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Cubic Corporation

Attn:  Vice President, Human Resources

9333 Balboa Avenue

San Diego, California 92123

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

14

--------------------------------------------------------------------------------


 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may proceed directly to arbitration pursuant to Section 11.

 

SECTION 11.    ARBITRATION

 

(a)           Any applicant’s claim remaining unresolved after exhaustion of the
procedures in Section 10 (and to the extent permitted by law, any dispute
concerning any breach or claimed breach of duty regarding the Plan) shall be
settled solely by binding arbitration in San Diego, California, by a single
arbitrator with at least 20 years of employment law experience, in accordance
with the Employment Claims Rules of the American Arbitration Association.  No
depositions may be taken. The arbitrator, in reviewing the decision of the Plan
Administrator pursuant to Section 10, shall apply the standard of a reviewing
court under ERISA, namely that such decision shall be affirmed unless the
arbitrator finds it to be arbitrary and capricious.  Judgment on any award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Each party to any dispute regarding the Plan shall pay the fees and
costs of presenting his, her or its case in arbitration.  All other costs of
arbitration, including the costs of any transcript of the proceedings,
administrative fees, and the arbitrator’s fees shall be borne by the Company.

 

(b)           Except as otherwise specifically provided in this Plan, the
provisions of this Section 11 shall be absolutely exclusive for any and all
purposes and fully applicable to each and every dispute regarding the Plan,
including any claim which, if pursued through any state or federal court or
administrative proceeding, would arise at law, in equity or pursuant to
statutory, regulatory or common law rules, regardless of whether such claim
would arise in contract, tort or under any other legal or equitable theory or
basis.  The arbitrator shall have jurisdiction and authority to award only Plan
benefits and prejudgment interest; and apart from such benefits and interest,
the arbitrator shall not have any authority or jurisdiction to make any award of
any kind including, without limitation, compensatory damages, punitive damages,
foreseeable or unforeseeable economic damages, damages for pain and suffering or
emotional distress, adverse tax consequences or any other kind or form of
damages.  The remedy, if any, awarded by such arbitrator shall be the sole and
exclusive remedy for each and every claim which is subject to

 

15

--------------------------------------------------------------------------------


 

arbitration pursuant to this Section 11.  Any limitations on the relief that can
be awarded by the arbitrator are in no way intended (i) to create rights or
claims that can be asserted outside arbitration or (ii) in any other way to
reduce the exclusivity of arbitration as the sole dispute resolution mechanism
with respect to this Plan.

 

(c)           The Plan and the Company will be the necessary parties to any
action or proceeding involving the Plan.  No person employed by the Company, no
Eligible Employee or any other person having or claiming to have an interest in
the Plan will be entitled to any notice or process, unless such person is a
named party to the action or proceeding.  In any arbitration proceeding, all
relevant statutes of limitation apply.  Any final judgment or decision that may
be entered in any such action or proceeding will be binding and conclusive on
all persons having or claiming to have any interest in the Plan.

 

SECTION 12.    BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

SECTION 13.    OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers.  The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 77-0182779.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 520.

 

(b)           Ending Date for Plan’s Fiscal Year.  The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is May 31.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

Cubic Corporation

Attn:  Vice President, Human Resources

9333 Balboa Avenue

San Diego, California 92123

 

(d)           Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

 

Cubic Corporation

Attn:  Vice President, Human Resources

9333 Balboa Avenue

San Diego, California 92123

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (858) 277-6780. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

16

--------------------------------------------------------------------------------


 

SECTION 14.    STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Cubic
Corporation) are entitled to certain rights and protections under ERISA.  If you
are a Participant, you are considered a participant in the Plan for the purposes
of this Section 14 and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(b)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(c)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may sue or exercise such other rights as are described in this Plan.

 

17

--------------------------------------------------------------------------------


 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

SECTION 15.    GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or a Participant pursuant to the terms of this
Plan shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 10(a) and, in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of a
Participant under this Plan may not be transferred or assigned without the prior
written consent of the Company.  This Plan shall be binding upon any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

 

(c)           Waiver.  Any Party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any Party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the Parties
herein are cumulative and shall not constitute a waiver of any Party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

18

--------------------------------------------------------------------------------


 

SECTION 16.    EXECUTION.

 

To record the adoption of the Plan as set forth herein, Cubic Corporation has
caused its duly authorized officer to execute the same as of the Effective Date.

 

 

CUBIC CORPORATION

 

 

 

 

 

/s/ William W. Boyle

 

 

Senior Vice President,

 

Chief Financial Officer

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CUBIC CORPORATION

TRANSITION PROTECTION PLAN
PARTICIPATION NOTICE

 

To:

 

Date:

 

Cubic Corporation (the “Company”) has adopted the Cubic Corporation Transition
Protection Plan (the “Plan”).  The Company is providing you with this
Participation Notice to inform you that, given your position at the Company, you
qualify as a participant in the Plan. A copy of the Plan document, which also
constitutes a summary plan description, is attached to this Participation
Notice. The terms and conditions of your participation in the Plan are as set
forth in the Plan, and in the event of any conflict between this Participation
Notice and the Plan, the terms of the Plan shall prevail. Subject to the
provisions of the Plan, the details of your Plan benefits, as described in
Section 4 of the Plan, are as follows:

 

Cash Severance Benefit:                              months.

 

Continued Medical Benefits:                              months, or such earlier
date as you shall secure subsequent employment that shall provide you with
substantially similar medical benefits.

 

Outplacement Services:  Up to $              .

 

Please retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice and the Plan.

 

 

 

 

 

 

 

 

 

 

Print name

 

20

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Cubic
Corporation Transition Protection Plan (the “Plan”). I understand that this
release and waiver (the “Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
herein.

 

In consideration of benefits I will receive under the Plan, I hereby generally
and completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release.  This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

If I am over the age of 40 years at the time of an Covered Termination (as that
term is defined in the Plan), I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA.  I also acknowledge
that the consideration given under the Release for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:  (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I should consult with an attorney prior to executing this Release;
(C) I have twenty-one (21) days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have seven (7) days
following my execution of this Release to revoke the Release; and (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth (8th) day after I execute this Release.

 

If I am not over the age of 40 years at the time of an Covered Termination (as
that term is defined in the Plan), I understand and agree that I will have ten
days to consider and execute this release and that it shall be effective upon
such execution.

 

1

--------------------------------------------------------------------------------


 

I represent that I have not filed any claims against the Company, and agree
that, except as such waiver may be prohibited by statute, I will not file any
claim against the Company or seek any compensation for any claim other than the
payments and benefits referenced herein.  I agree to indemnify and hold the
Company harmless from and against any and all loss, cost, and expense,
including, but not limited to court costs and attorney’s fees, arising from or
in connection with any action which may be commenced, prosecuted, or threatened
by me or for my benefit, upon my initiative, or with my aid or approval,
contrary to the provisions of this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------